Citation Nr: 0514554	
Decision Date: 05/27/05    Archive Date: 06/08/05	

DOCKET NO.  03-15 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder of the cervical spine.   

2.  Entitlement to service connection for a chronic back 
disorder (other than a disorder of the cervical spine).   

3.  Entitlement to an increased (compensable) evaluation for 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2002 and April 2003 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In a rating decision of September 2001, the RO denied 
entitlement to service connection for a chronic disorder of 
the cervical spine.  The veteran voiced no disagreement with 
that decision, which has now become final.  Since the time of 
the September 2001 decision, the veteran has submitted 
additional evidence in an attempt to reopen his claim.  
Following a de novo review of the evidence, the RO continued 
its denial of service connection for a disorder of the 
cervical spine.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 5-92.  Because the RO has afforded the veteran a 
greater review on the merits of his claim than was otherwise 
warranted, the Board does not believe the veteran will be 
prejudiced by deciding his case at this time on a new and 
material basis.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Finally, for reasons which will become apparent, the appeal 
as to the issue of an increased evaluation for 
service-connected pseudofolliculitis barbae is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  


FINDINGS OF FACT

1.  In a decision of September 2001, the RO denied 
entitlement to service connection for a disorder of the 
cervical spine.  

2.  Evidence submitted since the time of the RO's September 
2001 decision is neither cumulative nor redundant, and is of 
sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.  

3.  A chronic disorder of the cervical spine is not shown to 
have been present in service, or for many years thereafter, 
nor is it causally related to the veteran's service-connected 
left shoulder disability.  

4.  A chronic back disorder (other than a disorder of the 
cervical spine) is not shown to have been present in service, 
or at any time thereafter.  


CONCLUSIONS OF LAW

1.  The decision of the RO in September 2001 denying the 
veteran's claim for service connection for a chronic disorder 
of the cervical spine is final.  38 U.S.C.A. §§ 1110, 1131, 
7105 (West 2002).  

2.  Evidence received since the time of the RO's September 
2001 decision denying entitlement to service connection for a 
chronic disorder of the cervical spine is new and material, 
and sufficient to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  The veteran's current disorder of the cervical spine was 
not incurred in or aggravated by active military service, nor 
is it proximately due to or the result of a service-connected 
disability or disabilities.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2004).  

4.  A chronic back disorder (other than a disorder of the 
cervical spine) was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
redefined the VA's duty to assist the veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice in correspondence of August 2002, four 
months prior to the initial AOJ decision in December of that 
same year.  More specifically, in correspondence of August 
2002, the veteran was provided the opportunity to submit 
evidence, and notified of what evidence was required to 
substantiate his claims, who was responsible for securing the 
evidence, and the need to advise VA of or submit any 
information or evidence that was relevant to his claims.  The 
veteran was also provided with Statements of the Case, as 
well as a Supplemental Statement of the Case which apprised 
him of pertinent regulations and actions in his case.  

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  The veteran has, 
in fact, offered testimony in support of his claim at a 
hearing before a Decision Review Officer in March 2003.  He 
has been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  In addition, the veteran was given ample time to 
respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
treatment records, and both private and VA examination 
reports.  Under the facts of this case, "the record has been 
fully developed" with respect to the issues currently on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  

Factual Background

A service clinical record dated in September 1975 reveals 
that the veteran was seen at that time for a complaint of, 
among other things, back pain.  Reportedly, the veteran had 
been in an automobile accident, immediately following which 
he experienced no pain.  However, upon awakening the morning 
of the examination, the veteran experienced back pain.  On 
physical examination, there was some tenderness in the upper 
lumbar region on both sides of the vertebrae, though with no 
swelling or redness.  Radiographic studies of the veteran's 
lumbar spine were within normal limits.  The pertinent 
diagnosis was back muscle strain.  

On service separation examination in October 1978, the 
veteran's spine and musculoskeletal system were within normal 
limits, and no pertinent diagnosis was noted.  

A VA general medical examination conducted in May 1982 was 
similarly negative for evidence of a chronic back disorder.  

In a rating decision of September 2001, the RO denied 
entitlement to service connection for a chronic disorder of 
the cervical spine, and, specifically, for cervical strain 
with left elbow and hand complaints secondary to the 
veteran's service-connected left shoulder disability.  In 
reaching that determination, the RO acknowledged that service 
medical records showed complaints of neck pain in September 
1975.  Reportedly, at that time, the veteran stated that he 
had been in an automobile accident the previous day, and had 
no immediate symptoms.  However, upon awakening, he found 
that he was suffering with a stiff neck.  Radiographic 
studies were negative, and the assessment was muscle strain.  
Subsequent service records showed no further complaints or 
findings relative to a chronic disorder of the cervical 
spine.  On service separation examination in October 1978, 
there were once again no complaints or findings of cervical 
spine, left elbow, or left hand abnormalities.  

VA examinations were significant for complaints of neck 
stiffness and pain.  When questioned, the veteran indicated 
that he did not know of any recent or remote neck injury 
other than the one in 1975.  Moreover, the veteran had not 
reported any further neck-related symptoms for more than 20 
years.  On examination, there was limitation of motion of the 
cervical spine, with little evidence of pain.  Radiographic 
studies were negative.  In the opinion of the examiner, the 
veteran's cervical spine strain was not secondary to his 
service-connected left shoulder disability.  Additionally 
noted was that, in the opinion of the examiner, one would 
expect to see some evidence of traumatic or degenerative 
change in the neck during the nearly 25 years since the 
veteran's injury in 1975 were that injury to have been the 
cause of the veteran's present neck condition.  Based on such 
findings, the RO denied entitlement to service connection for 
cervical strain with left elbow and hand complaints.  

In July 2002, there was received the veteran's "reopened" 
claim of service connection for a chronic disorder of the 
cervical spine.  

During the course of VA outpatient treatment in September 
2001, the veteran stated that "nothing helped" relieve his 
neck pain.  

Magnetic resonance imaging of the veteran's cervical spine 
conducted at a VA medical facility in June 2002 showed no 
evidence of any herniated nucleus pulposus of the cervical 
spine, nor any evidence of cervical spine stenosis.  The 
clinical impression was negative magnetic imaging of the 
cervical spine.  

In correspondence of September 2002, a private chiropractor 
wrote that he had seen the veteran in August of that same 
year for complaints of neck and shoulder pain.  Reportedly, 
the veteran had hurt his shoulder while in service.  
According to the veteran, his neck hurt "back then, but he 
didn't mention his pain due to the severity of his shoulder."  
On examination, radiographic studies of the veteran's 
cervical spine showed evidence of multiple subluxations, with 
arthritis at the level of the 5th through the 7th cervical 
vertebrae.  Noted at the time of examination was that the 
"upper cervicals" were within normal limits for the veteran's 
age.  The left clavicle was high, both on radiographic 
studies, and on visual observation.  This led the veteran's 
private chiropractor to conclude that the veteran's shoulder 
problem had caused him to compensate, resulting in cervical 
subluxations and pain.  

On VA orthopedic examination in November 2002, the veteran 
complained of both neck and left shoulder problems.  These 
complaints consisted of stiffness and pain, which in some 
respects hindered the veteran's ability to sleep.  Range of 
motion was described as slightly limited, with some 
tenderness.  According to the veteran, he had previously 
suffered a possible injury when his automobile was hit from 
the rear.  Following this incident, the veteran apparently 
suffered from stiffness and a sore neck.  Radiographic 
studies taken at the time of the incident were reportedly 
negative.  The veteran described the pain in his neck as 
sharp, but later said it was "dull," present primarily in the 
left neck, and "deep" rather than "superficial."  At the time 
of examination, the veteran denied any known weakness.  

On physical examination, the veteran's cervical spine 
displayed a normal curvature, without tenderness or atrophy.  
When urged to flex forward, the veteran did so to 15 degrees.  
However, in later putting on his shirt, he was observed to 
flex forward to 30 degrees without pain.  Backward extension 
was to 15 degrees, with lateral flexion to 10 degrees on both 
the right and left.  At the time of examination, the veteran 
was able to rotate 20 degrees to the right, and 15 degrees to 
the left.  The veteran did not appear to be in much pain, but 
was reluctant to exercise further.  According to the veteran, 
he felt a slight tingling in his left hand.  The veteran's 
grip was described as good, and deep tendon reflexes were 2+ 
and equal.  Radiographic studies of the veteran's neck 
conducted in June 2000 were described as normal.  According 
to the examiner, the veteran's neck condition appeared to be 
"a separate item from being caused by the left shoulder 
condition," inasmuch as the muscles which were brought into 
play were on the opposite side from the veteran's shoulder.  
Radiographic studies of the veteran's cervical spine 
conducted as part of the orthopedic examination were 
negative.  The pertinent diagnosis was chronic cervical pain, 
without degenerative change.  

During the course of an RO hearing in March 2003, the veteran 
offered testimony regarding the nature and etiology of his 
claimed cervical spine and back disabilities.  

Analysis

The veteran in this case seeks service connection for a 
chronic disorder of the cervical spine, as well as for a 
chronic back disability.  In pertinent part, it is argued 
that the disabilities in question had their origin during the 
veteran's period of active military service.  In the 
alternative, it is argued that the veteran's current cervical 
spine and back disabilities are proximately due to or the 
result of his service-connected left shoulder disability.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for a chronic disorder of the cervical spine was filed in 
July 2002, and, as such, the "amended" version of 38 C.F.R. 
§ 3.156(a) applies to his claim.  See 38 C.F.R. § 3.156(a) 
(2004).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2004).  In addition, new evidence may be 
found to be material if it provides "a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

In the present case, at the time of the RO decision in 
September 2001, it was determined that the veteran's service 
medical records were negative for any evidence of a chronic 
cervical spine disability.  At the time of a service 
separation examination in October 1978, the veteran voiced no 
complaints, nor were there any findings of a chronic 
disability of the cervical spine.  Following a VA examination 
in July 2001, it was the opinion of the examiner that the 
veteran's current cervical spine strain was not secondary to 
his service-connected left shoulder disability.  Based on 
such evidence, the RO denied entitlement to service 
connection for a chronic disorder of the cervical spine.  The 
veteran voiced no disagreement with that decision, which has 
now become final.  

Evidence submitted since the time of the RO's September 2001 
decision, consisting for the most part of VA treatment 
records, and VA and private examination reports, is both 
"new" and "material" as to the issue of service connection 
for a chronic disorder of the cervical spine.  More 
specifically, since the time of the RO's September 2001 
decision, the veteran has voiced continuing complaints of 
cervical spine pain.  Moreover, in a statement of September 
2002, the veteran's private chiropractor offered his opinion 
that the veteran's service-connected shoulder problem had 
"caused him to compensate, creating cervical subluxation and 
pain."  Such evidence, at a minimum, provides a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's (cervical spine) disability," and, as such, 
is sufficient to a proper reopening of the veteran's 
previously denied claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Under such circumstances, the Board is of 
the opinion that the veteran's claim of service connection 
for a chronic cervical spine disability has been reopened.  

Having determined that the veteran's claim is reopened, the 
Board must now turn to a de novo review of all pertinent 
evidence of record.  That evidence once again shows that, 
during service, the veteran did not, in fact, suffer from a 
chronic disability of the cervical spine.  At the time of his 
service separation examination in October 1978, the veteran's 
spine and musculoskeletal system were within normal limits, 
and no pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of a potentially chronic disorder 
of the cervical spine is revealed by a VA orthopedic 
examination dated in July 2001, almost 23 years following the 
veteran's discharge from service, at which time he received a 
diagnosis of stiffness with strain and limited motion of the 
cervical spine, with no evidence of traumatic or degenerative 
disease.  Significantly, at the time of that examination, the 
examiner was of the opinion that the veteran's cervical spine 
disability was unrelated to the veteran's service-connected 
disorder of the left shoulder, or the accident in service.  

Furthermore, on subsequent VA orthopedic examination in 
November 2002, the VA examiner, also a physician, was of the 
opinion that the veteran's "neck condition" was a "separate 
item" from his left shoulder condition, inasmuch as the 
muscles brought into play were on the opposite side of the 
veteran's service-connected left shoulder.  The diagnosis 
rendered was chronic cervical pain without degenerative 
change.  This opinion is consistent with that rendered on the 
July 2001 VA examination. 

The Board acknowledges that, in the opinion of the veteran's 
private chiropractor, the veteran's service-connected left 
shoulder disability has caused the veteran to "compensate," 
resulting in cervical subluxation and pain.  He based this 
opinion upon his interpretation of x-ray reports he took 
purportedly showing subluxation and arthritis at C5-7.  
However, an MRI, a more sensitive diagnostic tool, taken just 
two months prior to that date, revealed normal vertebral body 
heights and disc space heights.  It also revealed no abnormal 
signal in the vertebral bodies or in the cervical spinal 
cord, no abnormal protrusion of any of the intervertebral 
discs, and no abnormal narrowing of the bony spinal canal.  
The impression was a negative cervical spine MRI.  The MRI 
was interpreted by a medical doctor.  In addition, an x-ray 
taken in November 2002, approximately three months after the 
chiropractic visit, noted a negative cervical spine x-ray.  
This x-ray was also interpreted by a medical doctor.

In this case, the Board finds that the opinion of the 
chiropractor is entitled to less probative weight, as his 
opinion was based upon his review of x-rays taken by his 
office, the purported results of which are not supported by 
other radiographic results dating shortly before and after 
the chiropractor's x-rays.  Due to the nature and extent of 
training required to become a medical doctor, more weight is 
due the results of the MRI and x-ray read by physicians, 
which showed no abnormalities.  Although a chiropractor is a 
licensed health care professional, the Board finds that 
medical doctors, especially those with special training in 
radiology as is the case here, to be more competent to 
provide an opinion on x-ray results than that of a 
chiropractor.  As the MRI and x-ray reports provided by 
physicians fail to show any evidence of subluxation or 
arthritis, the Board finds that the opinion of the 
chiropractor is of limited probative value, whereas the VA 
examiner's opinions based upon their examination of the 
veteran and radiographic results are entitled to great 
weight.  See Wensch v. Principi, 15 Vet. App. 362 (2001) (It 
is not error for the Board to favor the opinion of one 
competent medical expert over another when the Board gives an 
adequate statement of reasons and bases for such action.).  

Under the circumstances, the Board is of the opinion that the 
veteran's current disorder of the cervical spine did not, in 
fact, have its origin during his period of active military 
service, nor is there evidence that such a disability is 
proximately due to or the result of the veteran's 
service-connected left shoulder disorder.  Accordingly, 
service connection for a disability of the cervical spine 
must be denied.  

Turning to the issue of service connection for a chronic back 
disorder (other than a disorder of the cervical spine), the 
Board notes that service medical records are negative for any 
such chronic disability.  While in September 1975, during the 
veteran's period of active military service, he was seen for 
a complaint of, among other things, back pain, that episode 
was acute and transitory in nature, and resolved without 
residual disability.  As of the time of the aforementioned 
service separation examination in October 1978, the veteran's 
spine and musculoskeletal system were within normal limits, 
and no pertinent diagnosis was noted.  

The Board notes that, since the time of the veteran's 
discharge from service, there has yet to be demonstrated any 
chronic disorder of the veteran's spine, other than the 
complaints of the cervical spine for which service connection 
has now been denied.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Absent evidence of a chronic disability, the veteran's claim 
for service connection for a chronic back disorder must be 
denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a chronic disorder of the cervical 
spine, on a direct basis, or as secondary to the veteran's 
service-connected left shoulder disability, is denied.  

Service connection for a chronic back disorder (other than a 
disorder of the cervical spine) is denied.  

REMAND

In addition to the above, the veteran in this case seeks an 
increased evaluation for service-connected pseudofolliculitis 
barbae.  In pertinent part, it is argued that current 
manifestations of that disability are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the noncompensable evaluation 
now assigned.  

The Board notes that, during the course of VA outpatient 
treatment in May 2003, the veteran complained of facial 
irritation when shaving every other day with an electric 
razor.  While treatment with a topical lotion had helped, on 
physical examination, the veteran's beard area was diffusely 
erythematous.  

The Board observes that, since the time of the veteran's 
discharge from service, he has yet to undergo a VA 
dermatologic examination for compensation purposes.  Under 
the circumstances, the Board is of the opinion that such an 
examination would be desirable prior to a final adjudication 
of the veteran's claim for increase.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2003, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded a 
VA dermatologic examination in order to 
more accurately determine the current 
severity of his service-connected 
pseudofolliculitis barbae.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examination, the 
examiner should comment as to the 
presence (or absence) of exfoliation, 
exudation, itching, or disfigurement.  
The examiner should, additionally, 
comment as to the need for systemic 
therapy, such as corticosteroids or other 
immunosuppressive drugs, as opposed to 
topical therapy.  Additionally, the 
examiner should comment as to the 
presence (or absence)of scarring, 
abnormal skin texture, or hypo- or hyper-
pigmentation associated with the 
veteran's service-connected 
pseudofolliculitis barbae, and the amount 
of area involved (in square inches).  
Finally, the examiner should comment as 
to the percentage of total body or 
exposed area of the body affected by the 
pseudofolliculitis barbae.  All such 
information, once obtained, should be 
made a part of the veteran's claims 
folder.  

3.  The RO should then review the 
veteran's claim for an increased 
(compensable) evaluation for service-
connected pseudofolliculitis barbae.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent 
Statement of the Case in August 2003.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


